
	

113 HR 1069 IH: TANF Substance Abuse Prevention Act
U.S. House of Representatives
2013-03-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 1069
		IN THE HOUSE OF REPRESENTATIVES
		
			March 12, 2013
			Mr. Boustany
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend title IV of the Social Security Act to require
		  States to implement a drug screening and testing program for applicants for and
		  recipients of assistance under the Temporary Assistance for Needy Families
		  (TANF) program, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the TANF
			 Substance Abuse Prevention Act.
		2.Drug screening and
			 testing program for applicants for and recipients of assistance under State
			 TANF programs
			(a)State plan
			 requirement of drug testing programSection 402(a) of the Social
			 Security Act (42 U.S.C. 602(a)) is amended by adding at the end the
			 following:
				
					(8)Certification
				that the State will operate an illegal drug use screening and testing
				program
						(A)In
				generalA certification by the chief executive officer of the
				State that the State will operate a program in accordance with section
				408(a)(13) to screen all applicants for assistance under the State program
				funded under this part, and all individuals described in subparagraph (C) of
				such section, for the use of illegal drugs (as defined in subparagraph (E) of
				such section), and to test all such applicants and individuals who are found as
				a result of the screening to have a high risk of substance abuse.
						(B)Authority for
				continued testingThe program described in subparagraph (A) may
				include a plan to continue screening or testing individuals receiving
				assistance under the State program funded under this part for illegal drug use
				at random or set intervals after the initial screening or testing of the
				individuals, at the discretion of the State agency administering such State
				program.
						.
			(b)Requirement that
			 applicants and individuals receiving assistance be screened, and if necessary
			 tested, for illegal drug useSection 408(a) of the Social
			 Security Act (42 U.S.C. 608(a)) is amended by adding at the end the
			 following:
				
					(13)Requirement for
				drug screening and testing; denial of assistance for individuals not screened,
				or if necessary, tested for the use of illegal drugs
						(A)In
				generalA State to which a grant is made under section 403 shall
				not use any part of the grant to provide assistance to any individual who has
				not been screened for the use of illegal drugs, or who, having been found as a
				result of the screening to have a high risk of substance abuse, has not been
				tested for the use of illegal drugs, under the program required under section
				402(a)(8).
						(B)Screening
				methodThe method by which
				substance abuse screening is to be conducted under this paragraph is by means
				of a survey that has been shown to be effective in identifying likely substance
				abuse and that is administered by an interview or a self-administered test
				designed to determine whether an individual should be further evaluated for
				substance abuse.
						(C)Transition
				ruleIn the case of an
				individual who is receiving assistance under the State program funded under
				this part on the effective date of this paragraph, or whose application for
				assistance is approved before such date if the assistance has not begun as of
				such date, a State may not provide assistance to the individual unless the
				individual is screened for illegal drug use in accordance with this paragraph
				after the 3rd month that begins after such date and, if found as a result of
				the screening to have a high risk of substance abuse, is tested for the use of
				illegal drugs, under the program so described.
						(D)Limitation on
				waiver authorityThe Secretary may not waive the provisions of
				this paragraph under section 1115.
						(E)Illegal drug
				definedIn this paragraph, the term illegal drug
				means a controlled substance as defined in section 102 of the Controlled
				Substances Act (21 U.S.C. 802).
						(F)Preservation of
				assistance for other family membersIf an individual is denied assistance under
				this paragraph, the State shall continue to provide the assistance that would
				otherwise be provided in respect of the other members of the family of the
				individual, through protective or vendor payments to a 3rd party for the
				benefit of the other family members.
						.
			(c)Effective
			 date
				(1)In
			 generalExcept as provided in paragraph (2), the amendments made
			 by this section shall take effect on the 1st day of the 1st calendar quarter
			 that begins on or after the date that is 1 year after the date of the enactment
			 of this Act.
				(2)Delay permitted
			 if State legislation requiredIn the case of a State plan under
			 section 402(a) of the Social Security
			 Act which the Secretary of Health and Human Services determines
			 requires State legislation (other than legislation appropriating funds) in
			 order for the plan to meet the additional requirements imposed by the
			 amendments made by this Act, the State plan shall not be regarded as failing to
			 comply with the requirements of such section 402(a) solely on the basis of the
			 failure of the plan to meet such additional requirements before the 1st day of
			 the 1st calendar quarter beginning after the close of the 1st regular session
			 of the State legislature that begins after the date of enactment of this Act.
			 For purposes of the previous sentence, in the case of a State that has a 2-year
			 legislative session, each year of such session shall be deemed to be a separate
			 regular session of the State legislature.
				
